UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission file No. 000-50875 BAZI INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 84-1575085 (State of incorporation) (I.R.S. Employer Identification Number) 18552 MacArthur Blvd, Ste 325 Irvine, CA 92612 (Address of principal executive offices) (949) 385-2294 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non–Accelerated filer [ ] Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes [ ] No [X] As of November 14, 2012 the Company had 119,233,469 shares of its $.001 par value common stock issued and outstanding. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets September 30, 2012 (Unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Operations Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2012 and 2011 (Unaudited) 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures -i- Table of Contents PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) 2011* ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of$4,856 and $11,849, respectively Inventory, net of allowance for obsolescence of$0 and $11,169, respectively Prepaid expenses and other current assets Deferred offering costs and loan costs - Total current assets Intangible assets, net Property and equipment, net - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest Related party debt Total current liabilities Long term liabilities: Senior notes payable - Total liabilities Commitments and Contingencies SHAREHOLDERS’ DEFICIT Preferred stock, authorized 5,000,000 shares, $.001par value, none issued or outstanding - - Common stock, 200,000,000 shares authorized, $.001 par value,119,233,469 and 50,546,507 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. * Derived from audited Financial Statements -1- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and Nine Months Ended September 30, 2012 and 2011 For the Three Months Ended September 30, 2012 For the Three Months Ended September 30, 2011 For the Nine Months Ended September 30, 2012 For the Nine Months Ended September 30, 2011 Net sales $ Cost of goods sold Gross profit Operating expenses: Selling and marketing expenses General and administrative expenses Research and development expenses - 86 - Depreciation and amortization Total operating expenses Net loss from operations ) Other income (expense) Interest income 3 25 11 Income from debt forgiveness - - Loss on disposal of asset - - ) - Interest expense ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2012 For the Nine Months Ended September 30, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of asset - Stock and stock options issued for services Gain on forgiveness of accounts payable and accrued liabilities ) - Loss on forgiveness of notes payable - Loss on forgiveness of senior notes - Amortization of note discount Termination and deferred financing cost of deferred loan cost - Provision for doubtful accounts ) Provision for inventory obsolescence ) ) Provision for product returns - ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Accrued interest Net cash used by operating activities ) ) Cash flows from investing activities: Proceeds from sale of equipment - Net cash provided by investing activities - Cash flow from financing activities: Issuance of common stock, net of fees Net proceeds from related party debt ) Net cash provided from financing activities NET INCREASE IN CASH ) CASH, BEGINNING OF THE PERIOD CASH, END OF THE PERIOD $ $ SUPPLEMENTAL DISCLOSURES NON CASH FINANCING AND INVESTING ACTIVITIES Accrued interest paid by issuance of senior notes $
